SIMPSON, Justice.
Certiorari to the Court of Appeals to review that court’s affirmance of a judgment of conviction of petitioner of the offense of living in adultery as denounced by § 16, Title 14, Code 1940.
Counsel for petitioner advances the argument that the case on the facts is controlled by such cases as Smith v. State, 39 Ala. 554, and Boice v. State, 10 Ala.App. 100, 65 So. 83, holding to the general effect that one act of criminal intimacy is not sufficient to constitute the offense. Under our limited review of certiorari, however, we are confined to the statement of facts in the opinion of the Court of Appeals. The finding of that court is that .the evidence was amply sufficient to warrant the conviction, of consequence of which the judgment of that court is not subject to revision here and the petition cannot be sustained. Dixie Drive It Yourself System v. Hames, 253 Ala. 132, 43 So.2d 143; Walker v. Ingram, 251 Ala. 395, 37 So.2d 685; Ex parte Sellers, 250 Ala. 87, 33 So. 2d 349; Reichert Milling Co. v. George, 230 Ala. 3, 162 So. 393.
Writ denied.
STAKELY, GOODWYN, and MERRÍLL, JJ., concur.